     Case: 3:20-cv-00211-MPM-JMV Doc #: 12 Filed: 12/22/20 1 of 2 PageID #: 41




                       ORDER STAYING CERTAIN PROCEEDINGS

       This matter is before the court, sua sponte, for a stay of discovery due to defendant, Tunica

County, Mississippi’s, motion to dismiss [11] for insufficiency of service of process pursuant to

Fed. R. Civ. P. 12(b)(5).

       Local Uniform Civil Rule 16(b)(3)(B) provides that “[f]iling a motion asserting… a

jurisdictional defense… stays the attorney conference and disclosure requirements and all

discovery, pending the court’s ruling on the motion, including any appeal. Whether to permit

discovery on issues related to the motion… [is a decision] committed to the discretion of the court.”

L. U. CIV. R. 16(b)(3)(B). A claim of insufficient service of process is a jurisdictional defense. See

Flory v. U.S., 79 F.3d 24, 25-26 (5th Cir. 1996). Accordingly, a stay of certain proceedings is

appropriate.

       Should the parties desire to undertake jurisdictional discovery they should first contact the

court for scheduling of same within seven (7) days hereof, setting forth the type and scope of such

discovery and an estimated time frame for constructing it. If any party objects to the motion for

discovery, it shall file its objection within four (4) days following service of the motion for

jurisdictional discovery.


                                                  1
     Case: 3:20-cv-00211-MPM-JMV Doc #: 12 Filed: 12/22/20 2 of 2 PageID #: 42




       IT IS, THERFORE, ORDERED that aforementioned proceedings are hereby STAYED

and Defendant shall notify the undersigned magistrate judge within seven (7) days of a decision

on the motion to dismiss and shall submit a proposed order lifting the stay.

       SO ORDERED this, December 22, 2020.

                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
